Title: To George Washington from Lund Washington, 29 January 1783
From: Washington, Lund
To: Washington, George


                        
                            Dr Sir
                            Mount Vernon Janry 29th 1783
                        
                        Your Letter of the 8th Inst. is at hand. It was not a part of the agreement with Dow & Co. that the
                            Money shoud be pd in Philadelphia but both Mr Adam and my self supposed it woud be attended with no sort of Trouble or
                            inconvenience for you to exchange your money for money in Philadelphia: beleiveg that in some Department or other
                            belonging to the Army they were drawg money from Philadelphia every week—and therefore in my first letter after the purchase I told you they wish’dto receive the money in Philadelphia— When the Conveyance was made, & they had
                            wrote the Bills for me to sign they were made payable at the Coffee House in Philadelphia, to this I objected & Mr
                            Adam & myself had some dispute about it—he said it was a Custom that all Bills shoud be made payable at some fixd
                            place, I said that place was to be where ever you were found he laugh’d & said if he was oblige to go to Camp I
                            shoud pay half his expenses to this I objected after a while beleiveg as above that to pay in Philadelphia woud be the
                            same thing to you I signd the Bills as they were not thinkg it worth while to draw them over again and in all my Letters
                            told you They hoped to meet with the Money there. They waited some time in hope you might mention where the Money was
                            lodged. I will take every possible method to get in your Rents and otherways procure Money for the payment of the money
                            you have Borrowed—how far I shall Succeed I cannot tell shoud I have an oportunity I will write to Gilbert Simpson
                            & know if you are to get any thing from him—James Cleveland talks of going into that Neighbourhood to look after a
                            Debt that Colo. Wm Crawford owd him—shoud he go I will get him to enquire particularly into simpsons Management.
                        We made last year 1400 barrels of Corn, but how much Wheat I cannot tell because it is not yet out of the
                            straw—The year before we made 2299 barrels of Corn, but it will be difficult for me to say how much Wheat because that
                            years Crop and the last was in a manner Mixd—there not being a Sale for Flour and we haveg Wheat in the Mill that I
                            purchased, we did not send it in but kept some in the Barns (clean) and some in Stacks, not being apprehensive of the Fly,
                            but to our misfortune we find the Fly injured it greatly particularly that which Stood in the Stacks—It is now going into
                            the Mill & they often mix The New & Old wheat so that I cannot tell one from the other with respect to
                                Qty—so soon as I can I will tell you—but the Crop for either year was small. I told you I woud soon
                            send you an Acct of the Money I had received & payd away since hardd money came in fashion—I still promise to do
                            it, but so it is that I generally put of writeg from one day to another. I had rather be employd in the most Laborious way
                            then copying any writeg what ever, and this it is that makes me often neglect a worck of that kind and causes me often to
                            keep irregular accts—not from Ignorance but neglect, at present I beleive I shall send it by the next Post.
                        I have two joiners at worck on the Stable and I verily beleive they will be the winter about it, yet these
                            men appear to worck very Constant, as yet none of the Stalls are put in place—next week I hope one of the Stables will be
                            finishd—What Carpenters we have with the Coopers were employd getg Timber, Dressg Shingles &c. for the Stable,
                            this prevented me from getg Flour Barrel Staves, but two men from the Eastern shore of whom I had bought shingles promised
                            to bring me Staves—one of them disappointed me altogether, and the other but lately brought his and they mostly green, this
                            has been a great disappointment because it prevents our grindg so much as we otherways shoud the Meal Loft being Full. There
                            has been no demand for flour this winter, but a demand for that article may come when we are not ready, since I got the
                            Staves we have made about 100 Barrels (which was all the seasond Stuff) a Cooper in Alexandria has promised me 100 Barls:
                            if I get them, I shall season our own with fire, and make out pretty well I hope. We have hitherto had a very wet ugly
                            winter, I had rather the ground woud keep froze altogether. Betsy presents her very respectfull Compliments to Mrs
                            Washington & yourself with Compliments to Mrs Washington I am your very Hbl: Servt
                        
                            Lund Washington
                        
                    